Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Objections
	Claims 3-4 are objected to because of the following informality: each of these claims recites “the policy” which lacks antecedent basis in these claims or in claim 1 upon which they depend.
	Claim 4 s objected to because of the following informality: this claim recites “the node narrows down a plurality of call processings having the same identification information into given one call processing through forming consensus between nodes,” and “having the same identification information into given one call processing” is unclear language.
	Claim 8 is objected to because of the following informality: this claim recites “the mutual agreement” which lacks antecedent basis in this claim or in clams 1 and 7 upon which claim 8 depends.

Rejections under 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claims 1 and 12 each recites “duplication processing,” “managing identification information of call processing,” and “deduplication of the call processing”.  Examiner did not find support in the specification defining any of these activities or giving specific examples of how Applicant’s invention performs each activity (what is being called? Claims do not recite that a duplication process is being called so what is being called? how does one deduplicate a process?).  Thus, this claimed subject matter is not enabled.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. Independent claims 1 and 12 each recites a node constituting each of a plurality of distributed ledger systems determines presence or absence of duplication processing by managing identification information of call processing from a program on another distributed ledger system; and executes the call processing after deduplication of the call processing is executed based on a specific policy.  Determining a presence or an absence of data is an evaluation which is a mental process, and executing a process is also a mental process.  Claim 12 recites the additional element of a node constituting a distributed ledger system which comprises an arithmetic apparatus, and said apparatus is described in the specification paragraph 0057 as a processor and is thus a generic computer component.   Thus, these mental processes are not integrated into a practical application. Taking the claim limitations as a whole, the are no other limitations than the recited mental processes except for the additional element in claim 12 of a generic computer component, thus the claims are not sufficient to amount to significantly more than the recited mental processes.
	Dependent claim 2 recites wherein the node makes call processing which has not been permitted to be executed as a result of the deduplication into a waiting state (making a call wait is a mental process accomplishable by the human mind or on paper), and manages information related to the call processing as request management information (managing information is judgement and a mental process).  Dependent claim 3 recites wherein as a deduplication based on the policy, the node narrows down a plurality of call processings having the same identification information into one call processing which is initially received (narrowing data is evaluating it, a mental process).  Dependent claim 4 recites wherein as a deduplication based on the policy, the node narrows down a plurality of call processings having the same identification information into given one call processing through forming consensus between nodes (narrowing data and comparing data between nodes is evaluating it, a mental process).  Dependent claim 5 recites wherein each node is configured to manage the request management information of itself to execute deduplication of the call processing for each node, so that the call processing is executed only once for each node (executing a process is a mental process accomplishable in the human mind or on paper).
	Dependent claim 6 recites wherein when the call processing is failed at another node, the node specifies other call processing having identification information identical to that of the call processing and in the waiting state in the request management information and restarts the execution of the specified call processing (specifying a process and executing a process are mental processes accomplishable in the human mind or on paper).  Dependent claim 7 recites wherein the node is configured to share the request management information between nodes in the distributed ledger system to which the node belongs, and execute deduplication of the call processing across a portion between the nodes to execute the processing only once (sharing data is transmitting it which is routine and conventional per list in MPEP 2106.05(d) part II, and deduplicating a process is a mental process accomplishable in the human mind or on paper).  Dependent claim 8 recites wherein the nodes are configured to store the request management information in the blockchain after the acquisition of the mutual agreement to share the request management information between the nodes (storing data is routine and conventional per list in MPEP 2106.05(d) part II).  Dependent claim 9 recites wherein when the processing called from the distributed ledger system fails in another system, the node restarts processing in any node in the same system that has the same identification information and is in a waiting state (beginning a process is a mental process accomplishable in the human mind or on paper).
	Dependent claim 10 recites wherein when the node replies to the node of another distributed ledger system which is the source of the call processing, a reply to each call processing in the waiting state in the request management information is made by copying the processing result of the call processing (replying to a node is communication, sending/receiving information over a network is routine and conventional per list in MPEP 2106.05(d) part II).  Dependent claim 11 recites wherein the node acquires predetermined authentication information associated with the call processing, and manages access to the distributed ledger system to which the node belongs based on the authentication information (acquiring data is a mental process accomplishable in the human mind or on paper, managing access is evaluation which is a mental process).

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
Rudek et al (US 20200293514) teaches utilizing blockchain systems to manage and update contact information for users in a peer-to-peer network environment, does not teach determining presence or absence of duplication processing by managing identification information of call processing from a program on another distributed ledger system, or executing the call processing after deduplication of the call processing is executed based on a specific policy (paragraph 0016, 0062); and 
Daniel et al (US 20180225611) teaches managing allocation of computing resources using consumption rules in a blockchain data structure, does not teach determining presence or absence of duplication processing by managing identification information of call processing from a program on another distributed ledger system, or executing the call processing after deduplication of the call processing is executed based on a specific policy (paragraph 0016).

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        5/19/22